DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Prior Art
The prior arts Yusuf et al. (US 20210218386) and Durner et al. (US 20150365069) made of record and not relied upon is considered pertinent to applicant's disclosure. Yusuf teaches two stacked acoustically coupled resonators with a first piezoelectric layer and a second piezoelectric layer having a shared electrode between the first piezoelectric layer and the second piezoelectric layer; wherein the second piezoelectric layer has a lower electromechanical coupling than the first piezoelectric layer (§0008). However, due to the effective filing date Yusuf doesn’t qualify as a prior art. Durner teaches assignment of a respective piezoelectric material to a first or a second resonator depends on the demands the respective filter and hence the respective pass band of the filter has to fulfill. A filter that needs to have a steep skirt at the low frequency side of its pass band needs a second piezoelectric material having a lower coupling than the first piezoelectric material. However, Durner doesn’t teach the stacking of the first and the second piezoelectric resonators. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843